Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16,18-23 are allowed.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowed because the prior art of record, specifically Zimmerman(US 2011/0055632) teaches a test instrument comprising: a first input member to receive a user input(See Paragraph 37, fig. 3 i.e. a test instrument(120) comprising a first input member(150’) to receive input); a fiber optic interface configured to receive a fiber optic cable, the fiber optic interface to obtain, via the fiber optic cable, an optical signal from a test server and convert the optical signal into an electrical signal(See Paragraph 37, fig. 2,3 i.e. a fiber optic interface(312 of fig. 3) configured to receive a fiber optic cable, the fiber optic interface to obtain, via the fiber optic cable, an optical signal from a test server(100 of fig. 2) and convert the optical signal into an electrical signal); a WiFi interface to send and receive wireless signals via a WiFi signal(See Paragraph 25,26, fig. 2,3 i.e. a Wi-Fi interface(wireless/wired port interface of fig. 3) to send and receive wireless signals via a WiFi signal using bidirectional link(210)); a data storage to store data, the plurality of tests including at least a test to be executed(See Paragraph 39, fig. 3 i.e. a data storage(311’) to store data, the data specifying a plurality of tests to be executed by the test instrument(120)); and a controller coupled to the first input member and the fiber optic (See Paragraph 35,37, fig. 3 i.e. a controller(311) coupled to the first input member(150’) and the fiber optic interface(312)).
Zimmerman does not teach an Ethernet interface to send and receive electrical signals via an electrical cable to which the test instrument is removably coupled; a data storage to store a workflow profile, the workflow profile specifying a plurality of tests to be executed by the test instrument, the plurality of tests including at least a speed test to be executed; wherein the controller is to: determine that the first input member has been actuated; identify a workflow profile based on the actuation of the first input member; access the workflow profile from the data storage; determine that the speed test is to be executed based on the workflow profile; 2PATENTAtty Docket No.: 1095.0171US1 App. Ser. No.: 16/528,041execute the speed test over the fiber optic interface to generate a first speed test result, execute the speed test over the Ethernet interface to generate a second speed test result, and execute the speed test over the WiFi interface to generate a third speed test result to segment service performance issues to the fiber optic cable, the electrical cable, or the WiFi signal; and transmit the first speed test result, the second speed test result, and the third speed test result to a remote device.
Grinkemeuer(US 2017/0264528) teaches the data test include a speed test, wifi test, Ethernet test(Paragraph 93, fig. 8 i.e. the data test(809) include a speed test(819), a speed test, wifi test(859), Ethernet test(869)).
Griesing et al.(US 2005/0053008) teaches an Ethernet interface to send and receive electrical signals via an electrical cable to which the test instrument is removably coupled(See Paragraph 27,31, fig. 2 i.e. an Ethernet interface(208) to send and receive electrical signals via an electrical cable(hot spot connector) to which the test instrument which is CPU module(202) is removably coupled(plugged)).
Hasija et al.(US 2020/0104230) teaches a controller (See Paragraph 49, fig. 1b i.e. a controller which is profiling agents(203)) wherein the controller is to: determine that the first input member has been actuated(See Paragraph 52, fig. 2 i.e. determine that an input member(208A,208B,208C) of the plurality of input members was actuated (operable or accessible)); identify a workflow profile based on the actuation of the first input member(See Paragraph 52,91, fig. 2 i.e. profiling agent(203) for identify a workflow profile based on the actuation or accessible input member(208A,208B,208C)); access the workflow profile from the data storage(See Paragraph 91,102, fig. 2,10b i.e. access the workflow profile from the data storage(205)(1010 of fig. 10b)).
However, the prior art of record fails to teach a test instrument comprising:…. determine that the speed test is to be executed based on the workflow profile; 2PATENTAtty Docket No.: 1095.0171US1 App. Ser. No.: 16/528,041execute the speed test over the fiber optic interface to generate a first speed test result, execute the speed test over the Ethernet interface to generate a second speed test result, and execute the speed test over the WiFi interface to generate a third speed test result to segment service performance issues to the fiber optic cable, the electrical cable, or the WiFi signal; and transmit the first speed test result, the second speed test result, and the third speed test result to a remote device.
 	Claim 19 is allowed because the prior art of record, specifically Wellbrock et al.(US 10,491,296) teaches a method, comprising: determining, by a controller of an apparatus, that a fiber optic interface of the apparatus has been coupled to a fiber optic (See Col. 3 line 58-Col. 4 line 5, Col. 6 lines 58-63, fig. 1,6 i.e. determining, by a controller(150,160) of an apparatus(100), that a fiber optic interface(190) of the apparatus(100) has been coupled to a fiber optic cable); generating, by the controller, responsive to the determination, an indication that a service performance test via the fiber optic interface is available for execution(See Col. 5 line 65 - Col. 6 line 8, fig. 4 i.e. generating, by the controller(160), responsive to the determination, an indication that a service performance test(abnormality test) via the fiber optic interface(180) is available for execution); executing, by the controller, the service performance test via the fiber optic interface(See Col. 5 line 65 - Col. 6 line 8, fig. 4 i.e. executing, by the controller(160), the service performance test via the fiber optic interface(180)); generating, by the controller, a first test result of the service performance test executed via the fiber optic interface(See Col. 5 line 65-Col. 6 line 16, fig. 4 i.e. generating, by the controller(160), a first test result(by illuminating controller(160) as different abnormality indicator) of the service performance test executed via the fiber optic interface(180)); an Ethernet interface of the apparatus has been coupled to an electrical cable(See Col. 14 lines 43-54 fig. 11 i.e. an Ethernet interface(1160) of the apparatus(1100) has been coupled to an electrical cable which is bus(1110)).
Wellbrock does not teach determining, by the controller, that an Ethernet interface of the apparatus has been coupled to an electrical cable; generating, by the controller, responsive to the determination, a second indication that the service performance test via the Ethernet interface is available for execution; executing, by the controller, the service performance test via the Ethernet interface; 8PATENTAtty Docket No.: 1095.0171US1 App. Ser. No.: 16/528,041 generating, by the 
Absillis et al.(US 2008/0279105) further teaches an OLT(20) having an Ethernet interface(30)(See Paragraph 25,32, fig. 2); testing a network path(130 of fig. 9); issuing connectivity fault test message(132 of fig. 9)(Paragraph 11,37,fig. 9). 
However, the prior art of record fails to teach a method comprising:… determining, by the controller, that an Ethernet interface of the apparatus has been coupled to an electrical cable; generating, by the controller, responsive to the determination, a second indication that the service performance test via the Ethernet interface is available for execution; executing, by the controller, the service performance test via the Ethernet interface; 8PATENTAtty Docket No.: 1095.0171US1App. Ser. No.: 16/528,041 generating, by the controller, a second test result of the service performance test executed via the Ethernet interface; and providing, by the controller, the first test result and the second test result.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145.  The examiner can normally be reached on 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637